DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claim(s) 1 recite(s) a method comprising
-monitoring a transaction from images captured of a checkout area
-deriving a context for the transaction from the images
-comparing the context to a transaction state being processed independently for the transaction within the checkout area
-processing an action identified from a rule based on the comparing. A method that monitors transactions is a part of sales activities of retail stores, and is considered a commercial interaction, which is an enumerated grouping of a certain method of organizing human activity. 
This judicial exception is not integrated into a practical application because the method is used at a terminal. A terminal is a computer element, which is presented to apply the abstract idea, and does not provide additional features that are altered because of the abstract idea, or is a specific to the abstract idea. Under MPEP 
Dependent claim 2-5 and 7-11 do not provide any additional elements, and therefore remain an abstract idea for the reasons the claim they depend from.
Dependent claim 6, provide an additional element of a bag scale. The bag scale is provided to weight bags in a specific area of the checkout station, and provides a technical aspect that is its intended use, and nothing more. The addition of a scale to weigh bags does provide more that using a tool to perform an abstract idea, which is using the weight to compare to other transactions occurring. The application of an abstract idea on a computer does not integrate the judicial exception or amount to significantly more.
Independent claim 12 recite(s) a method comprising
-capturing images of a self-checkout (SCO) area
-identifying from the images a consumer in the SCO area
-tracking items being processed from the images during a transaction
-determining a context between each item 
-receiving an attendant intervention event raised for a particular item based on an unexpected weight
-using the context to instruct override the attendant intervention event and continue with a next item of the transaction. A method that monitors transactions is a 
This judicial exception is not integrated into a practical application because the additional elements include a self service terminal, a bag scale, a produce scale, and shelves. A self service terminal is a computer element, which is presented to apply the abstract idea, and does not provide additional features that are altered because of the abstract idea, or is a specific to the abstract idea. Under MPEP 2106.05(f) when a computer element is merely a tool to perform the abstract idea fails to integrate the abstract idea into more than. Additionally, the scales and shelves are presented to provide their intended purpose, which is to determine weights and hold items. Using items as tools to perform their ordinary tasks does not integrate the judicial exception or amount to significantly more.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the .
Dependent claims 13-18 do not provide any additional elements, and therefore remain an abstract idea for the reasons the claim they depend from.
Independent claim 19 recite(s) a system comprising
-independently monitor a transaction area through images taken of the transaction area independent of a transaction terminal that processes a transaction
-clear attendant intervention alerts when a context from the images and a transaction state indicates the attendant intervention alerts are unnecessary

-compare the analytics to transaction totals when the transaction concludes
-process custom-defined actions based on rules associated with the context and the analytics. A system that monitors transactions is a part of sales activities of retail stores, and is considered a commercial interaction, which is an enumerated grouping of a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional elements include a processor, a memory, a non-transitory computer-. The terminal is the computer element that includes a processor memory and storage, which is presented to apply the abstract idea, and does not provide additional features that are altered because of the abstract idea, or is a specific to the abstract idea. Under MPEP 2106.05(f) when a computer element is merely a tool to perform the abstract idea fails to integrate the abstract idea into more than. 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the .
Dependent claim 20 do not provide any additional elements, and therefore remain an abstract idea for the reasons the claim they depend from.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2017/0103266 A1 Migdal et al.


monitoring a transaction from images captured of a checkout area (Migdal Para. [0034] self-checkout terminal with a video feed to monitor the transaction area); 
deriving a context for the transaction from the images (Migdal Para. [0050] transaction area and surrounding area may be monitored, and the item may be identified throughout); 
comparing the context to a transaction state being processed independently for the transaction at a terminal within the checkout area (Migdal Para. [0026] comparing the video analysis with the transaction data, which is a separate independent event); 
and processing an action identified from a rule based on the comparing (Migdal Para. [0027] upon verification, the transaction is deemed fraudulent and is cancelled, or is correct, and the transaction continues).

Regarding claim 2, Migdal teaches the method of claim 1, wherein monitoring further includes tracking items represented within the images (Migdal Para. [0025] the video will track the entire transaction process).

Regarding claim 3, Migdal teaches the method of claim 2, wherein tracking further includes tracking bags, shelves of the checkout area, and a cart represented within the images (Migdal Para. [0050] the transaction area, and surrounding area may be observed; Para. [0069] bagging area monitored; Para. [0071] cart monitored; Para. [0028-0029] the entire area is being monitored, and if the item is placed not in the designated area, such as the shelf that scale device is located on).

Regarding claim 4, Midgal teaches the method of claim 3, wherein tracking further includes tracking a consumer represented within the images (Midgal Para. [0058] customer presence detection; Para. [0071] monitoring the customer).

Regarding claim 5, Midgal teaches the method of claim 4, wherein deriving further includes resolving proximity associations between the items, the bags, the shelves, the cart, and the consumer as the context (Migdal Para. [0028-0029] the transaction data may be compared to the video, to determine if an item was not placed in a bagging area, or an extra item is found within the bagging area).

Regarding claim 6, Migdal teaches the method of claim 5, wherein comparing further includes receiving the transaction state as an attendant intervention sent from the terminal for an item weight mismatch recorded on a bag scale (Migdal Para. [0034] an alert may be triggered when there is an unexpected weight obtained from the bagging area).

Regarding claim 7, Migdal teaches the method of claim 6, wherein receiving further includes identifying a particular proximity association indicating that the item weight mismatch is for a particular item that was removed from the bag scale and was placed in the cart (Migdal Para. [0029] a false-positive fraudulent identification may be determined when an item is removed from the bagging area weight sensors, but was scanned and removed from the area).

Regarding claim 8, Midgal teaches the method of claim 6, wherein receiving further includes identifying a particular proximity association indicating that the item weight mismatch is for a particular item that was placed directly in the cart bypassing the bags or placed on one of the shelves (Migdal Para. [0028-0029] item not scanned or weighed and placed outside the bagging area).

Regarding claim 9, Migdal teaches the method of claim 1, wherein processing further includes instructing the terminal to override an attendant intervention request based on the rule (Migdal Para. [0054] alert may be denied if the fraudulent activity was indicated as a false positive using the comparable information).

Regarding claim 10, Migdal teaches the method of claim 1 further comprising, comparing item totals reported in the transaction state with image item totals identified in the context (Midgal Para. [0026] the transaction count will be matched with the video count).

Regarding claim 11, Midgal teaches the method of claim 1 further comprising sending a security alert to a security system when the image item totals exceed the item totals when a consumer being tracked within the images is detected as moving towards an (Midgal Para. [0026] scan count and video count are compared, when they do not match, error is triggered).

Regarding claim 12, Migdal teaches a method, comprising: 
capturing images of a Self-Checkout (SCO) area having a Self- Service Terminal (SST), a bag scale, a produce scale, and shelves (Migdal Para. [0050] the transaction area, and surrounding area may be observed; Para. [0069] bagging area monitored; Para. [0071] cart monitored; Para. [0028-0029] the entire area is being monitored, and if the item is placed not in the designated area, such as the shelf that scale device is located on); 
identifying from the images a consumer in the SCO area (Midgal Para. [0058] customer presence detection; Para. [0071] monitoring the customer); 
tracking items being processed at the SST from the images during a transaction (Migdal Para. [0034] self-checkout terminal with a video feed to monitor the transaction area); 
determining a context between each item with respect to one or more of: the consumer, bags, a cart, the bag scale, the produce scale, and the shelves images (Migdal Para. [0050] transaction area and surrounding area may be monitored, and the item may be identified throughout); 
receiving an attendant intervention event raised by the SST for a particular item based on an unexpected weight provided by the bag scale or the produce scale (Migdal Para. [0034] an alert may be triggered when there is an unexpected weight obtained from the bagging area); 
and using the context to instruct the SST to override the attendant intervention event and continue with a next item of the transaction (Migdal Para. [0029] a false-positive fraudulent identification may be determined when an item is removed from the bagging area weight sensors, but was scanned and removed from the area).

Regarding claim 13, Migdal teaches the method of claim 12, wherein determining further includes resolving a proximity distance within the images for each item to the consumer, bags, a cart, the bag scale, the produce scale, and the shelves (Migdal Para. [0028-0029] the transaction data may be compared to the video, to determine if an item was not placed in a bagging area, or an extra item is found within the bagging area).

Regarding claim 14, Migdal teaches the method of claim 13, wherein determining further includes inferring a specific item is in a particular bag and has no proximity distance to the particular bag when a last image processed for the specific item indicated that the specific item was inserted into the particular bag (Migdal Para. [0025] the video will track the entire transaction process ; Para. [0029] a false-positive fraudulent identification may be determined when an item is removed from the bagging area weight sensors, but was scanned and removed from the area).

Regarding claim 15, Migdal teaches the method of claim 14, wherein inferring further includes inferring the specific item is in the cart when a last processed image for the particular bag indicated that the particular bag was inserted into the cart (Migdal Para. [0028-0029] item not scanned or weighed and placed outside the bagging area).

Regarding claim 16, Migdal teaches the method of claim 12, wherein using further includes instructing the SST to remove the unexpected weight for the particular item from consideration of a next weight provided by the bag scale or the produce scale (Migdal Para. [0054] alert may be denied if the fraudulent activity was indicated as a false positive using the comparable information).

Regarding claim 17, Migdal teaches the method of claim 12 further comprising, determining item totals from the images when the transaction concludes (Midgal Para. [0026] the transaction count will be matched with the video count).

Regarding claim 19, Migdal teaches a system, comprising: 
a processor; a memory; a non-transitory computer-readable storage medium having executable instructions (Migdal Para. [0014] process occurs on a computer processing unit; computer is known to include memory and when it implements instruction’s, they must be maintained); 
the processor configured to load the executable instructions from the non-transitory computer-readable storage medium into the memory and execute the executable instructions (Migdal Para. [0014] the entire process is executed and operated on a computer processing unit), which cause the processor to: 
independently monitor a transaction area through images taken of the transaction area independent of a transaction terminal that processes a transaction (Migdal Para. [0026] comparing the video analysis with the transaction data, which is a separate independent event; Para. [0034] self-checkout terminal with a video feed to monitor the transaction area); 
clear attendant intervention alerts when a context from the images and a transaction state at a transaction terminal of the transaction area indicates the attendant intervention alerts are unnecessary (Migdal Para. [0029] a false-positive fraudulent identification may be determined when an item is removed from the bagging area weight sensors, but was scanned and removed from the area; Para. [0054] alert may be denied if the fraudulent activity was indicated as a false positive using the comparable information); 
maintain analytics for items processed during a transaction (Migdal Para. [0050] transaction area and surrounding area may be monitored, and the item may be identified throughout); 
compare the analytics to transaction totals when the transaction concludes (Midgal Para. [0026] the transaction count will be matched with the video count); 
and process custom-defined actions based on rules associated with the context and the analytics (Migdal Para. [0027] upon verification, the transaction is deemed fraudulent and is cancelled, or is correct, and the transaction continues).

Regarding claim 20, Migdal teaches the system of claim 19, the transaction terminal is: a Self-Service Terminal (SST) operated in a self-checkout mode of operation or operated in a cashier-assisted mode of operation (Migdal Para. [0014] the computer is provided at a self-checkout terminal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0103266 A1 Migdal et al. in view of US 2018/0075424 A1 Gotanda et al.

Regarding claim 18, Migdal teaches the method of claim 12, Migdal fails to explicitly disclose further comprising one or more of: 
sending an alert to an attendant to restock the items when the images indicate the consumer left the SST without paying for the items or concluding the transaction and canceling the transaction; 
sending a message to the SST to hold the transaction in abeyance in a suspended state when the images indicate the consumer left the SST and is at a service desk; 
and sending a notification to an alert system when the images indicate the consumer is headed towards an exit without at least one of the items purchased with the transaction.
Gotanda is in the field of self-checkout terminals (Gotanda Para. [0016] a checkout system that includes a self-service type checkout apparatus) and teaches sending a notification to an alert system when the images indicate the consumer is headed towards an exit without at least one of the items purchased with the transaction (Gotanda Para. [0015] the device indicates that the customer is no longer located at the checkout terminal, and that some items have been left behind, and therefore a notification is started to alert the customer). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the self checkout terminal of Migdal with the notification of forgotten item as taught by Gotanda. The motivation for doing so would be to provide a way to return articles to a customer (Gotanda Para. [0004]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0253708 A1 Mohanakrishnan et al. teaches a self checkout terminal (Abstract).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687